DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5-7, 9, 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.\
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject 
Regarding claim 1, the claim recites “…store the pre-allocated UL resource sets in a memory”. However, this subject matter is not explained in the specification in such a way to enable an ordinary skill in the art to make and use of the invention because the specification describes a table stores the pre-allocated UL resource sets, and no showing that the pre-allocated UL resource sets are stored in both the table and memory as claimed.
Regarding claim 7, the same rejection as claim is applied hereto.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, 9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chun et al. (US 2006/0274690 A1) in view of Lohr et al. (US 2008/0254804 A1), and further in view of Wu et al. (US 2007/0189320 A1).
Regarding claim 1 and 7, Chun discloses a wireless transmit/receive unit (WTRU) (400) and method performed by the wireless transmit/receive unit (WTRU) comprising: a transceiver (435); and a processor (410), wherein the transceiver and the processor are configured to receive pre-allocated uplink (UL) resource sets indicating radio resources for uplink transmission (e.g. paragraph [0049]-[0054]; [0016]-[0017]; and etc., illustrating the pre-allocating or granting of radio resource sets, indexed in a table, for UL transmission by mobile communication device); and the transceiver and processor are configured to transmit data using the determined resource blocks, wherein the data includes control information (paragraph [0057]; [0055]; [0027]-[0028]; [0033]-[0034]; [0016]-[0017]; [0019]; and etc., describing the transmission of the data including control information). 
Chun doesn’t disclose store the pre-allocated UL resource sets in a memory; the processor is configured to determine a rate of data for an uplink transmission and based on the determined rate of data, to determine, using the pre-allocated UL resource sets, resource blocks for transmission, wherein each of the resource blocks has a plurality of subcarriers.
Lohr teaches store the pre-allocated UL resource sets in a memory (paragraph [0124]-[0126]; [0161]-[0164]).

Wu teaches the processor is configured to determine a rate of data for an uplink transmission and based on the determined rate of data, to determine, using the pre-allocated UL resource sets, resource blocks for transmission, wherein each of the resource blocks has a plurality of subcarriers (paragraph [0049]-[0053]; [0039]; [0072]-[0073]; [0076]-[0077])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use store the pre-allocated UL resource sets in a memory; the processor is configured to determine a rate of data for an uplink transmission and based on the determined rate of data, to determine, using the pre-allocated UL resource sets, resource blocks for transmission, wherein each of the resource blocks has a plurality of subcarriers as taught by Lohr and Wu into Chun in order to improve resource utilization and communication time, and increase quality of service and to achieve desired transmission rate.
Regarding claim 3 and 9, Chun discloses the transceiver and the processor are configured to receive a signal from a base station prior to transmission of the data using the determined resource blocks (e.g. paragraph [0049]-[0054]; [0016]-[0017]; and etc.). 
Regarding claim 5 and 11, Chun discloses wherein the pre-allocated UL resource sets are stored as a table (e.g. paragraph [0049]; and so on).
Claims 6 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chun in view of Lohr and Wu, and further in view of Kashima et al. (US 2007/0217362 A1).
Regarding claim 6 and 12, as applied above, the modified communication of Chun discloses the transceiver and processor are configured to transmit the data using the determined resource blocks. However, the modified communication of Chun doesn’t disclose resource blocks are in a sub-frame. 
Kashima teaches resource blocks are in a sub-frame (paragraph [0033]; [0051]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use resource blocks are in a sub-frame as taught by Kashima into the modified communication of Chun in order to improve flexibility of the allocation.
Allowable Subject Matter
Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims assuming the 112 first paragraph rejection is appropriately addressed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461